Title: To Thomas Jefferson from Thomas Leiper, 27 September 1806
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philada. Septr. 27th. 1806—
                        
                        This year the republicans of this District have been very much divided on the question who shall be our next
                            member of Congress—
                  Last Election they did divide but it was against the Man Leib only for they did acknowledge that all his votes in Congress were correct—But this year we are divided on Principle against Joseph Clay & we do say that the speech he delivered in Congress on 5th of March last was a depression of the resources of his country and an exaltation of the means of Great Britian especially that part where in he mentions “we could not endure a non-importation of British goods for any length of time more than about Six or Eight months” Altho’ he acknowledges in the same Speech that the “Philadelphia manufactures are now carried on to a greater extent than they were 40 years ago in Bromingham But can we from this source or Foreign markets supply the great demand of our Citizens NO” Now Sir reduce this to plain Language and it will read thus you must either submit to Great Britian or go naked this is independence with a Vengeance—But what is the opinion of Crowninshields in answer to Clay plenty of everything if you give them but a market and upon as good terms too excepting the Woolens which he is doubtfull may come a little higher without importing a single article from Great Britian Ask Hugh Henry who is one of the managers of the manufacturing store here and he will inform you thire has been erected in this country since the revolution Machines that will save the labour of 100,000 hands—Ask the subscriber for a History of the Snuff business and he can inform he remembers the day when there was not manufactured and sold in this City 100 ℔ of that article in a day altho’ at that very time Amos Struttle was selling Warton’s Snuff manufactured in London in such abundance that his very Commission amounted to Five Hundred Pounds Sterling per Annum
                  Thire has been but one importation of Warton’s Snuff since the peace and small as it was three Fourths was exported and I have not seen a Bottle of it for sale these ten Years—Thire are belonging to the manufactures of snuff in this City Seven Water Mills; and Hand Mills here and all over the State beyond number—The Water Mills are capable of manufacturing 3000 ℔ of snuff per day and I beg leave here to observe that these mills have all been built within my own knowledge and I will further observe if you will but find us a market we are able to make it double the quantity in less than Twelve months—This market may be found by having it inserted in our Commercial Treaties that our manufactured articles shall be admitted into these ports subject to no higher duties than their own—Then you will see the small negroes of Virginia stripping their Tobacco from the BuckWheat and the men making it into Twist and pressing it into Kegs,—and our Cotton Machines not only Spinning for our own Weavers but for the Weavers of Europe
                  Thire is in this Town samples of Cotton Yarn from the Fifteen Hundred Spindle Machine of Rhode Island equal to any thing manufactured in Manchester—But I despair of seeing this thing soon for some men I speak to here on the subject say it is too soon for this country to think of manufacturing and most men I meet with from the South side of the Potomac have their minds made up not to be concerned in any thing but the Planting of Cotton & Tobacco—But let me ask can we be said to be independent when we are obliged to send to England for Our Coat and to Ireland for our Shirt No But I am of the opinion One single Act of Congress would make this thing otherwise lay an additional duty of 2½ PerCent annually on the importation of All Cotton goods for ten years and in less than that period I should not be surprized to see the whole of our Citizens clothed in Cotton and upon better terms than they are at present by the woolens of England—Inclosed you have Copies of Richard Dennis’s letter to Joseph Clay and his answer and his communications to William Duane which were before the committee of the Wards—You have also sundry resolutions that were before us but altho thier was much said respecting the resolutions their was no Vote taken on them—John  Lieb the brother of the Doctor’s made a motion that we should proceed to the nomination of a member of Congress which was agreed to the vote being taken Clay had a large majority This majority you may rely on did not proceed from his speech in favor of Britain or the disrespectfull treatment of your messages but from the great support he received from William Duane whose principle argument was that we should divide the party if we did not take up Clay But if Duane thinks it will add to the strength of our party by supporting a man who puffs off the British and appears so hostile to you he is very much mistaken for you are still here with the great Body of the republicans looked up to as the Pivot of Democracy and what ever your opinion may be you must give us your services as President for another Four years for it appears to us we cannot unite in any other but your self and that if you do not consent to this thing the republicans will be split into three parties and the probability then may be Rufus King as your Successor—
                        
                        Captain Callender Irvine has just returned from visiting the Estate belonging to his family in our Western
                            Country and no doubt found it, not in that improving state he could wish—Captian Irvine informs it is contemplated the
                            ensuing Winter or Spring near Fort Laurence or the upper Moravian town on the Muskingum river in the State of the Ohio an
                            Office for the sale of Congress lands will be opened—Should this be the case thire will be wanted a Register and Receiver
                            either of these offices he is of the opinion would be equal in Salary to the Offices he holds here and he would Gladly
                            exchange his offices here for either of them—The reason he assigns for having this exchange the Salary would be equal to
                            what he receives here the expence of bringing up the family would be One halfless and what he has most in View the family
                            estate is in the neighbourhood which he would have in his power to improve for the benefit of the Children—I shall be
                            extremely glad when this thing takes place for the benefit of the family but I shall be so on another account for we want such men as Callender Irvine to help us out against Duane Clay
                            & Leib for if they are not already against you I believe they are agoing to go—In our late meettings some of the
                            most extraordinary resolutions past you can concieve one of thim amounted in substance if you do not vote for Clay you are
                            not of the republican party—George Bartram as secretary called on me as Chairman to sign the proceeding I give him for
                            answer you know Mr. Bartram I never smuggle my Vote and as I have already Voted against Mr Clay three times I cannot nor
                            will not desire my fellow Citizen to Vote for him—G Bartram who is a Satellite of Duane’s informed me by way of inducement
                            to sign that Duane had a letter from the President this morning—My opinion is from Duane’s Zeal to serve Clay we shall not
                            carry a single member of Congress from this district Sergeant who is sett up by the Quids will advertise off and he and
                            his party will fall in a Vote with the federalists I am very sorry I cannot give you a better history of this district—I
                            am very respectfully Your Most Obedient Servant
                        
                            Thomas Leiper
                            
                        
                    